                   Case 18-11699-MFW             Doc 949         Filed 02/14/19       Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :         Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON FEBRUARY 19, 2019 AT 3:00 P.M. (EST)2

I.       CONTINUED / RESOLVED MATTERS:

         1.        Motion of Debtors for Entry of Order (I) Approving Assumption and Assignment
                   of Sargent Executory Contract and (II) Granting Related Relief [Docket No. 651 -
                   filed November 9, 2018]

                   Objection/Response Deadline:                  January 25, 2019 at 4:00 p.m. (EST),
                                                                 extended to February 8, 2019 at 4:00 p.m.
                                                                 (EST)

                   Objection / Responses Received:

                    A.     Informal response from counsel to Sargent Aerospace and Defense

                   Related Documents:

                    i.     Certificate of No Objection Regarding Motion of Debtors for Entry of
                           Order (I) Approving Assumption and Assignment of Sargent Executory
                           Contract and (II) Granting Related Relief [Docket No. 706 - filed
                           November 26, 2018]

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
     23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
     service address is 6910 North Whirlpool Drive, Tulsa Oklahoma 74117.
2
     The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the
     District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any
     person who wishes to appear telephonically at the February 19, 2019 hearing must contact COURTCALL, LLC
     at 866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the
     Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 20681214v.5
                   Case 18-11699-MFW        Doc 949      Filed 02/14/19    Page 2 of 4



                    ii.    Notice of Withdrawal [Docket No. 709 - filed November 27, 2018]

                    iii.   Re-Notice of Motion and Hearing [Docket No. 836 - filed January 7,
                           2019]

                    iv.    Notice of Adjourned (I) Combined Hearing and Related Dates and
                           (II) Hearing on Sargent Executory Contract Assumption and Assignment
                           Motion and Related Dates [Docket No. 901 – filed January 18, 2019]

                   Status: The parties have reached a resolution in principle regarding this matter
                           and are in the process of documenting such resolution. The Debtors
                           intend to submit an order under certification regarding this matter at a
                           later date.

         2.        First Omnibus Motion of Debtors for Entry of Order (I) Approving Assumption of
                   Certain Unexpired Nonresidential Real Property Leases and (II) Granting Related
                   Relief [Docket No. 937 – filed February 5, 2019]

                   Objection/Response Deadline:          February 12, 2019 at 4:00 p.m. (EST)

                   Objection / Responses Received:       None.

                   Related Documents: None.

                   Status: The hearing on this matter has been adjourned to a date to be determined.

II.      CONFIRMATION:

         3.        First Amended Joint Postpackaged Chapter 11 Plan of Reorganization of The
                   NORDAM Group, Inc. and Its Debtor Affiliates [Docket No. 848 - filed January
                   3, 2019]

                   Objection/Response Deadline:          January 25, 2019 at 4:00 p.m. (EST);
                                                         extended to February 8, 2019 at 4:00 p.m.
                                                         (EST); extended to February 16, 2019 for
                                                         the Office of the United States Trustee (the
                                                         “U.S. Trustee”)

                   Objection / Responses Received:

                    A.     Limited Objection to Plan Confirmation and Assumption of Executory
                           Contract [Docket No. 941 – filed February 8, 2019]

                    B.     Informal comments from the U.S. Trustee




                                                     2
RLF1 20681214v.5
                   Case 18-11699-MFW        Doc 949     Filed 02/14/19    Page 3 of 4



                   Related Documents:

                    i.     Order (I) Conditionally Approving Disclosure Statement; (II) Scheduling
                           Combined Hearing to Approve Disclosure Statement and Confirm
                           Postpackaged Chapter 11 Plan; (III) Approving Solicitation Procedures;
                           and (IV) Granting Related Relief [Docket No. 838 - entered January 3,
                           2019]

                    ii.    Disclosure Statement for First Amended Joint Postpackaged Chapter 11
                           Plan of Reorganization of The NORDAM Group, Inc. and Its Debtor
                           Affiliates [Docket No. 849 - filed January 3, 2019]

                    iii.   Notice of (I) Conditional Approval of Disclosure Statement; (II) Hearing
                           to Consider Final Approval of Disclosure Statement and Confirmation of
                           Plan; (III) Deadline for Filing Objections to Final Approval of Disclosure
                           Statement and Confirmation of Plan; and (IV) Other Relevant Information
                           [Docket No. 850 - filed January 4, 2019]

                    iv.    Notice of Filing of Blacklines of Solicitation Plan and Related Disclosure
                           Statement [Docket No. 851 - filed January 4, 2019]

                    v.     Notice of Adjourned (I) Combined Hearing and Related Dates and
                           (II) Hearing on Sargent Executory Contract Assumption and Assignment
                           Motion and Related Dates [Docket No. 901 – filed January 18, 2019]

                   Status: The Debtors anticipate they may seek an adjournment of the hearing on
                           this matter. In the event of such an adjournment, notice of the
                           rescheduled hearing, as well as certain dates and deadlines in connection
                           therewith, will be provided at a later time to parties-in-interest.




                                                    3
RLF1 20681214v.5
                   Case 18-11699-MFW   Doc 949    Filed 02/14/19    Page 4 of 4




Dated: February 14, 2019
       Wilmington, Delaware
                                   /s/ Brett M. Haywood
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Daniel J. DeFranceschi (No. 2732)
                                   Paul N. Heath (No. 3704)
                                   Brett M. Haywood (No. 6166)
                                   Megan E. Kenney (No. 6426)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   E-mail: DeFranceschi@rlf.com
                                             Heath@rlf.com
                                             Haywood@rlf.com
                                             Kenney@rlf.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                   Ryan Preston Dahl (admitted pro hac vice)
                                   Jill Frizzley (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   E-mail: Ray.Schrock@weil.com
                                            Ryan.Dahl@weil.com
                                            Jill.Frizzley@weil.com

                                   Attorneys for Debtors and Debtors in Possession




                                              4
RLF1 20681214v.5
